11 DREW, J.,
dissenting.
I respectfully dissent from the majority.
First, I read R.S. 34:3160 as defining the port area as being all of Caddo and Bossier Parishes.
Second, Arch Chemicals has greatly benefitted and will continue to benefit from the actions of the port, and is getting a free ride.
Third, the following two positions are unreasonable from this record:
• That Arch Chemicals had neither actual nor constructive notice of the fire protection plans and actions of the port; and
• That the port erred in treating Arch Chemical’s demurrer posture as signifying acquiescence in paying its pro rata share of the fire protection.
Accordingly, with respect, I dissent.